Title: To James Madison from Benjamin Rush, 10 April 1790
From: Rush, Benjamin
To: Madison, James


Dear Sir,Philadelphia April 10th: 1790.
I congratulate you upon the prospect of the funding System being delayed ’till the next session of Congress. I hope an election will intervene, before you meet again. Should this be the case, I think it probable that no One of our members who has voted against your motion, & in favor of the leading principles of Mr Hamilton’s report will be reelected.
I have long deplored the temporary residence of Congress in New york, without wishes corresponding to my bad opinion of that city, to see them in Philadelphia. We thrive & are happy without them. But I am satisfied that the influence of our city will be against the Secretary’s System of injustice & corruption. The Quakers & Germans who now govern directly, or indirectly both our city & State, possess very few Certificates—Of Course Philadelphia will be better ground to combat the System on, than New York. It is a Wider Centre of information to the United states. Nine citizens to the Southward of the Potowmac visit our city, to One that visits New York. Our presses are moreover freeer, and we have More Widows—Orphans—& Soldiers among us who have parted with their Certificates than any city in the Union. All these will be a heavy Weight in the Scale opposed to the report.
I question whether more dishonourable influence has ever been used by a British Minister (bribery excepted) to carry a measure that has [been] Used to carry the report of the Secretary. This influence is not confined to nightly Visits—promises—compromises—Sacrifices—& threats, in New York. It has extended One or two of its polluted Streams to this city; the particulars of which you shall hear when I have the pleasure of seeing you on your way to Virginia.
Mr Fitzsimons & Mr Clymer left this city last Jany: as much disposed to adopt a Scale of discrimination for the national debt as you have been. Mr Fitzsimons I thought appeared unhappy while last in town, when spoken to upon his Change of Sentiment & Conduct. He has suffered in his Character as a Man of Understanding with our best citizens by becoming the Midwife of a System, every principle of which he reprobated when established in our state. I have only to add—to a former Opinion—that not only Delay, but the Air of Philada: will do Wonders for you.
I have just committed to the press a small pamphflet entitled “Information to Europeans disposed to migrate to the United States” in which I have dwelt with peculiar pleasure upon the Safety and agreeable prospects of our Country Under her present goverment. The establishment of the Secretary’s report can alone contradict the information I have given upon that Subject. It will in seven years introduce among us all the corruptions of the British funding System. The principal part of the information is addressed to cultivators of the earth—mechannics—labourers—Servants—& ⟨the?⟩ members of the learned professions. I shall b⟨eg⟩ your acceptance of a copy of it as soon as it [is] published. It is addressed to a friend in Great Britain.
Your letter in answer to my last came safe to hand. With great respect I am Dr Sir yours sincerely
Benjn Rush



PS: I need not hint to you
}


that this letter is confidential.



There will be four numbers of Ruricola. To the last will be added, a petition to Congress. They come from One of our most enlightned Citizens, whose name is but little known out of our city.
